             Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WORDLOGIC CORPORATION and
602531 BRITISH COLUMBIA LTD.,
                                                             Civil Action No.: 6:21-cv-00658
               Plaintiffs,

vs.
                                                               JURY TRIAL DEMANDED
RETAIL SERVICES & SYSTEMS, INC. d/b/a
TOTAL WINE & MORE

               Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs WordLogic Corporation (“WordLogic”) and 602531 British Columbia Ltd.

(“BC”), together (the “Plaintiffs”), by and through their undersigned attorney, for this original

Complaint against Defendants Retail Services & Systems, Inc., d/b/a Total Wine & More (the

“Defendant”), allege, based on its own knowledge with respect to itself and its own actions and

based on information and belief as to all other matters, as follows:

                                                1.

       This is an action for patent infringement arising under the patent laws of the United States,

35 U.S.C. § 1 et seq., to enjoin infringement and obtain damages from Defendant’s unauthorized

manufacture, use, sale, offer to sell, and/or importation into the United States for the subsequent

use or sale of products or methods that infringe one or more claims of U.S. Patent No. 7,681,124.




                                                 1
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 2 of 11




                                          PARTIES

                                              2.

       Plaintiff WordLogic Corporation is a Nevada corporation having its principal place of

business at 1066 W. Hastings St., Suite 2000, Vancouver, BC V6E 3X2, Canada. Plaintiff

WordLogic is the parent company of Plaintiff 602531 British Columbia Ltd.

                                              3.

       Plaintiff 602531 British Columbia Ltd. is a Canadian limited liability company with a

principal place of business at 1066 W. Hastings St., Suite 2000, Vancouver, BC V6E 3X2, Canada.

Plaintiff 602531 British Colombia Ltd. is a wholly owned subsidiary of WordLogic and the

assignee of United States Patent No. 7,681,124.

                                              4.


       Upon information and belief, Defendant Retail Services & Systems, Inc. is a corporation

organized under the laws of the State of Maryland, having a retail store, Total Wine & More

Mueller Store at 1201 Barbara Jordan Blvd, Suite 900, Austin, TX, 78723.

                                              5.


       Upon information and belief, Defendant may be served this Complaint by service upon its

registered agent, C T Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201.




                                                  2
                 Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 3 of 11




                                 JURISDICTION AND VENUE

                                                  6.

        This is an action for infringement of a United States patent arising under 35 U.S.C. §§ 271,

281, and 284-285, among others. This Court has subject matter jurisdiction over all causes of

action set forth herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises under

the patent laws of the United States, 35 U.S.C. § 1 et seq.

                                                  7.

        Venue is proper in this judicial district and division pursuant to 28 U.S.C. §§1391(b) and

(c) and 1400(b) in that, upon information and belief, Defendant has a local retailer within this

district, at, for example, the Mueller location at 1201 Barbara Jordan Blvd, Suite 900, Austin, TX,

78723. Defendant routinely does business within this district, Defendant has committed acts of

infringement within this district, and Defendant continues to commit acts of infringement within

this district.

                                                  8.

        Upon information and belief, Defendants are subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

Defendants’ substantial business in this State and judicial district, including: (i) at least a portion

of the infringements alleged herein; and/or (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this district.




                                                  3
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 4 of 11




                           WORDLOGIC’S ASSERTED PATENT

                                                9.

       On March 16, 2010, U.S. Patent Number 7,681,124 (“the ’124 Patent”) titled DATA

ENTRY FOR PERSONAL COMPUTING DEVICES, was issued to Harold David Gunn and John

Chapman. A true and correct copy of the ’124 Patent is attached to this Complaint as Exhibit 1

and is incorporated by reference herein.

                                               10.

       All rights, title, and interest in the ’124 Patent have been assigned to WordLogic and

602531 British Columbia Ltd. WordLogic has been the sole owner of the ’124 Patent since its

issuance.

                                               11.

       The ’124 Patent is generally directed towards methods and systems for computer assisted

data entry and text generation for input fields utilizing computing devices.



                                       INTRODUCTION

                                               12.

       WordLogic is a global leader and innovator in the field of predictive text input technology.

                                               13.

       WordLogic has been developing predictive text input technology since the late 1990’s.

WordLogic’s technology has been developed, utilized and licensed for use on a wide variety of

devices and applications including PC’s, smart phones, tablets, websites, media players,

navigational systems, and gaming consoles.




                                                 4
             Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 5 of 11




                                                14.

       WordLogic’s technology has been recognized as a leader in the field predictive keyboard

applications by various news outlets including Market Wired™ and NBC™.

                                                15.

       WordLogic’s technology incorporates technology such as proprietary gesturing and

WordChunking™ features to increase the productivity and effort needed to accurately input text.

                                                16.

       WordLogic’s predictive keyboard application known as iKnowU® is a contextually aware

predictive keyboard that makes typing easier, faster, and more accurate for mobile users. The

application predicts what the user is about to type and helps complete the sentence with reduced

effort. The application predicts the next most likely letters, words and phrases, which significantly

reduces the number of keystrokes needed to complete the text.



                                             COUNT I

                   INDIRECT INFRINGEMENT OF THE ’124 PATENT
                          PURSUANT TO 35 U.S.C. § 271(b)

                                                17.

       Plaintiffs incorporate by reference the allegations of Paragraphs 1-16.

                                                18.

       Defendant has directly infringed and continues to directly infringe at least one or more

claims of the ’124 Patent, through, among other activities, making, using, and incorporating into

Defendant’s website, keyboard predictive text with generated predictive text fields. Claim 19 of

the ’124 Patent, for example, recites:




                                                 5
             Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 6 of 11




19. A computer-readable medium comprising codes for directing a processing unit to
process text entered into a personal computing device, by:
(a) receiving and displaying a partial text entry, comprising receiving at least part of the
partial text entry via a keyboard, the partial text entry comprising at least a first character;
(b) in response to receipt of the first character of the partial text entry, obtaining a plurality
of completion candidates from among a group of completion candidates, wherein each of
the plurality of completion candidates includes a portion matching the partial text entry;
(c) displaying the plurality of completion candidates in a search list within a graphical user
interface;
(d) detecting user input corresponding to selection of a particular completion candidate
from among the plurality of completion candidates displayed in the search list;
(e) modifying the display of the partial text entry to correspond to the particular completion
candidate selected from among the plurality of completion candidates at least while the
particular completion candidate remains selected;
(f) detecting modification of the partial text entry by the user via the keyboard;
(g) obtaining and displaying in the search list a modified plurality of completion candidates
from among the group of completion candidates, if the partial text entry is modified via the
keyboard, wherein each of the modified plurality of completion candidates includes a
portion matching the partial text entry; and
(h) obtaining and displaying in the search list a further modified plurality of completion
candidates from among the group of completion candidates, if a completion candidate is
accepted via the search list from the modified plurality of completion candidates, wherein
each of the further modified plurality of completion candidates includes a portion matching
the accepted completion candidate.

                                                  19.

        The Defendant’s website (https://totalwine.com) includes a predictive text search box that

operates on software that directs a processing unit on how to process text that is entered in the

search box from a personal computer or personal handheld computing device. The predictive text

search box receives and displays text in the search box.




                                                    6
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 7 of 11




                                               20.

       In response to the first character typed, the website obtains a plurality of completion

candidates, and each completion candidate includes a portion that matches the first character typed.



       For example, typing the letter “s” generates the following list of completion candidates:




                                               21.

       The completion candidates are displayed in a search list on a computer screen or the screen

of a handheld personal device. The website detects user input, namely, clicking on a particular

completion candidate in the search that corresponds with selecting a particular completion

candidate. For example, “scotch” may be selected from the search list by clicking on it.




                                               22.

       When a particular completion candidate is selected, the search term displayed in the search

box is modified to match the completion candidate selected. For example, if “scotch” is selected

from the search list, the search term displayed in the search box is modified.




                                                 7
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 8 of 11




                                              23.

       The website detects modification of the search term by a user via a keyboard, which may

be by adding letters to the search term, or by deleting letters from the search term. Modification

of the search term via a keyboard causes a new search list to be obtained and displayed. Each of

the modified plurality of completion candidates in the search list includes a portion that matches

the modified search term, as shown below.




                                                8
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 9 of 11




                                               24.

       If one of the new completion candidates is selected from the modified search list, a further

modified list of completion candidates is obtained and displayed. Each of the furter modified

plurality of completion candidates in the search list includes a portion that matches the selected

search term. For example, if “single malt scotch” is selected from the search list, the following

list of further modified completion candidates is displayed.




                                                 9
            Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 10 of 11




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief that the Court enter judgment in their favor and

against Defendants, granting the relief as follows:

       A.      That the Court enter judgment that one or more claims of the ’124 Patent have been

infringed either directly or indirectly and/or under the doctrine of equivalents, by Defendant;

       B.      That Defendant be ordered to pay damages adequate to compensate Plaintiffs for

its acts of infringement, pursuant to 35 U.S.C. § 284;

       C.      That Plaintiffs be awarded increased damages under 35 U.S.C. § 284 due to

Defendant’s willful infringement of the ’124 Patent;

       D.      That the Court find that this case exceptional and award Plaintiffs reasonable

attorneys’ fees pursuant to 35 U.S.C. § 285;

       E.      That Defendant, its officers, agents, employees, and those acting in privity with it,

be preliminarily enjoined from further infringement, contributory infringement, and/or inducing

infringement of the patent-in-suit, pursuant to 35 U.S.C. § 283;

       F.      That Defendant, its officers, agents, employees, and those acting in privity with it,

be permanently enjoined from further infringement, contributory infringement, and/or inducing

infringement of the patent-in-suit, pursuant to 35 U.S.C. § 283;

       G.      That Defendant be ordered to pay prejudgment and post-judgment interest;

       H.      That Defendant be ordered to pay all costs associated with this action; and

       I.      That Plaintiffs be granted such other and additional relief as the Court deems just,

equitable, and proper.




                                                10
              Case 6:21-cv-00658 Document 1 Filed 06/24/21 Page 11 of 11




                                   DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a jury trial on all issues justiciable by

a jury.



                                                 Respectfully Submitted,



This 24th day of June, 2021.                     /s/ Brett T. Cooke

                                                 Brett T. Cooke
                                                 Texas State Bar No. 24055343

                                                 20507 Tamarron Drive
                                                 Humble, Texas 77346
                                                 Telephone: 832-287-7039
                                                 Facsimile: 281-852-9163
                                                 brett@brettcooke.com


                                                 ATTORNEY FOR PLAINTIFFS




                                                   11
